United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1496
                                   ___________

David Sandifer,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Michael J. Astrue, Commissioner      *
of Social Security,                  * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                             Submitted: September 3, 2009
                                Filed: September 4, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.


      David Sandifer appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Under the applicable
standard of review, see Mueller v. Astrue, 561 F.3d 837, 840 (8th Cir. 2009), we find
no basis for reversal.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Sandifer alleged disability since October 1999 from, among other things,
multiple musculoskeletal problems, depression, and complete hearing loss in his left
ear. After a 2005 hearing, where Sandifer was counseled, an administrative law judge
(ALJ) found that Sandifer’s specified impairments, alone or combined, did not meet
or equal the requirements of any listing; his subjective complaints were not credible;
and while his residual functional capacity for sedentary work with certain other
limitations precluded his past relevant work, under the Medical Vocational Guidelines
(Grids), he was not disabled. The Appeals Council denied review, and the district
court affirmed.

       We reject Sandifer’s challenge to the ALJ’s reasons for discrediting Sandifer’s
subjective complaints regarding the implications of his hearing loss, see Finch v.
Astrue, 547 F.3d 933, 935-36 (8th Cir. 2008) (credibility questions are for ALJ in first
instance, and if ALJ expressly discredits claimant and gives good reasons for doing
so, his judgment is normally entitled to deference); and Sandifer does not challenge
the multiple other reasons the ALJ gave for discounting Sandifer’s remaining
subjective complaints, see JCB, Inc. v. Union Planters Bank, NA, 539 F.3d 862, 875
n.8 (8th Cir. 2008) (to be reviewable, issue must be presented in brief with some
specificity). As to Sandifer’s primary argument--that the ALJ erred in relying on the
Grids to determine there were jobs Sandifer could perform--we find no error.
Substantial evidence supports the ALJ’s determination that Sandifer’s nonexertional
limitations, as identified by a Social Security Administration reviewing physician, did
not significantly compromise Sandifer’s ability to perform sedentary work, and the
ALJ’s determination that there were no other credible, medically established mental
or nonexertional limitations. See Baker v. Barnhart, 457 F.3d 882, 894-95 (8th Cir.
2006) (Grids may be used where nonexertional limitations do not significantly limit
claimant’s residual functional capacity to perform full range of Grids-listed activity).

      Accordingly, we affirm.
                           ______________________________

                                          -2-